Citation Nr: 9928913	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-10 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for memory loss, to 
include as the result of an undiagnosed illness.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for generalized 
weakness, to include as the result of an undiagnosed illness.

4.  Entitlement to service connection for a gastrointestinal 
disorder with diarrhea, to include as the result of an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1988 to March 1992, 
as well as a period of active duty for training in 1987.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which, in pertinent part, denied claims 
of entitlement to service connection for memory loss, COPD, 
generalized weakness, and a gastrointestinal (GI) disorder, 
to include diarrhea, all claimed as due to undiagnosed 
illness, and denied entitlement to a total evaluation based 
on individual unemployability due to service-connected 
disabilities (TDIU).  

The Board notes that, at a personal hearing conducted in 
August 1998, the veteran withdrew a claim of TDIU.  The 
transcript of that hearing has been reduced to writing.  The 
veteran's request at his hearing to withdraw the issue is a 
valid withdrawal of that issue.  38 C.F.R. § 20.204 (1998).  
A claim for TDIU is not before the Board at this time for 
appellate review.

The veteran's claims for service connection for memory loss, 
generalized weakness, and a gastrointestinal disorder, to 
include diarrhea, are addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for memory 
loss is supported by a medical statement indicating the 
plausibility of a current diagnosis of memory loss. 

2.  The veteran's COPD was not manifested in service or 
within an applicable presumptive period, and there is no 
competent evidence that the veteran's COPD is etiologically 
linked to his service.

3.  The veteran's claim of entitlement to service connection 
for subjective complaints of weakness is supported by 
objective medical evidence of weakness and medical evidence 
that it is plausible that weakness is a manifestation of an 
undiagnosed illness.  

4.  The veteran's claim of entitlement to service connection 
for a GI disorder is supported by medical evidence of a 
functional gastrointestinal disorder manifested by diarrhea, 
and the medical evidence establishes that it is plausible 
that the cause of this disorder is an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The veteran has established a well-grounded claim of 
entitlement to service connection for memory loss as the 
result of an undiagnosed illness.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran has not established a well-grounded claim of 
entitlement to service connection for COPD.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran has established a well-grounded claim of 
entitlement to service connection for generalized weakness.  
38 U.S.C.A. § 5107(a) (West 1991).  

4.  The veteran has established a well-grounded claim of 
entitlement to service connection for a GI disorder, to 
include diarrhea.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to service connection 
for COPD, memory loss, generalized weakness, and a GI 
disorder, including diarrhea, all as the result of 
undiagnosed illnesses.  As a preliminary matter, the Board 
notes that the veteran had active military service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  

As discussed below, the record includes post-service evidence 
of each of the claimed disorders, as well as medical 
statements or medical opinions indicating that it is 
plausible that the claimed disorders may be etiologically 
linked to undiagnosed illness(es).  In view of the particular 
nature of the claimed disabilities and the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 regarding service 
connection for disability due to undiagnosed illnesses for 
such veterans, the Board finds that the veteran's claims for 
service connection for memory loss, generalized weakness, and 
for a gastrointestinal disorder, including diarrhea, are 
well-grounded under 38 U.S.C.A. § 5107(a), as discussed 
below.  However, as several possible etiologies have been 
found plausible with respect to each of these manifestations, 
the probability of the claimed relationship to the veteran's 
Persian Gulf service must be further developed.  

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed for purposes of this 
claim.  In this regard, claims of service connection for 
chronic disability resulting from Persian Gulf service (and 
due to an undiagnosed illness) are subject to the 
adjudicative procedures set forth in the Veterans Benefits 
Administration (VBA) Circular 20-92-29 (July 2, 1997).  In 
essence, this publication directs an RO, in receipt of a 
veteran's claim, to complete all evidentiary development of 
the claim.  With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  This may be 
accomplished by affirmatively showing inception during 
service or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  

Applicable regulations provide that compensation may be paid 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more enumerated 
signs or symptoms, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and by history, physical 
examination, and laboratory test cannot be attributed to any 
known clinical diagnosis.  "Objective indications of chronic 
disability" includes both "signs," that is, objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 U.S.C.A. § 1117 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1998).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia Theater of Operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War and the onset of illness.  38 C.F.R. § 3.317(a), (b), 
(c).

Before the merits of any claim for service connection for 
purposes of veteran's benefits may be addressed, the veteran 
must submit a well-grounded claim.  To be well-grounded, a 
claim must be supported by evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Specifically, 
in most service connection claims, there must be: (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and, (3) medical 
evidence of a nexus between an in-service disease or injury 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Id.  Where a Persian Gulf 
veteran claims service connection for an undiagnosed illness, 
evidence of objective indications of chronic disability, 
other than the veteran's own statements and testimony, is 
required in order to establish a well-grounded claim.  
VAOPCGPREC 4-99 (May 1999).

For a showing of chronic disease during service there is 
required a combination of manifestations sufficient to 
identity the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings.  38 C.F.R. § 3.303(b).  If a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

1.  Claim for Service Connection for Memory Loss

By a statement submitted December 1996, the veteran contended 
that he had memory loss as a result of his Persian Gulf 
Service.  The veteran reported that he lost his last job as a 
result of memory problems.  In a statement dated in December 
1996, a "Termination Report" from an unidentified program 
or employer discloses that the veteran was unable to complete 
training because of "problems remembering."  

On VA examination conducted in January 1998, the veteran 
complained of "memory trouble," with a difficult time 
learning any new job.  He worried a lot and had sleep 
disturbances.  The examiner concluded that no memory 
disturbance was found.  

At a personal hearing conducted in August 1998, the veteran 
testified that, although he was currently gainfully employed, 
he had lost several jobs due to memory problems.  The 
veteran's wife and other family members provided statements 
and testimony about objective signs they observed which they 
attributed to or described as memory loss.  

On VA examination conducted in September 1998, the veteran 
correctly remembered 29 or 30 items in a brief mental 
examination.  The examiner noted that the veteran "forgot 1 
of these short term, but other memory appears intact."  The 
examiner concluded that no "significant" problems were 
disclosed on initial testing, but that the test used was 
"crude" and that possible neurologic examination for memory 
problem "may be needed."  

The veteran's wife testified regarding her lay observations 
of the veteran's memory loss.  Family members also provided 
statements of their lay observations of the objective signs 
of the veteran's memory loss.

The Board finds that the veteran has submitted lay evidence 
of the presence of memory loss that may be attributable to an 
undiagnosed illness.  As the veteran has submitted a well-
grounded claim, further development of the facts regarding 
the claim is required.  The required further development is 
addressed in the remand portion of the decision.

2.  Claim for Service Connection for COPD

Service medical records reflect that the veteran was treated 
for respiratory complaints in September 1991 and in December 
1991.  An upper respiratory infection was diagnosed in 
December 1991.  Radiologic examination of the chest and lungs 
disclosed no abnormality.  No further respiratory complaints 
or treatment were noted thereafter.

On Persian Gulf registry examination connected in April 1995, 
the veteran had a reduced FEV1/FVC ratio and good response to 
bronchodilators.  The physician concluded that mild airway 
obstruction was present.

On VA examination conducted in November 1995, the veteran 
reported having dull chest pain which lasted about five 
minutes and would go away after he relaxed, but made worse if 
he took a deep breath.  He reported some shortness of breath 
with running or exertion.  The examiner stated that the 
veteran had adequate air exchange.  The examiner concluded 
that no disease was found.

On VA examination conducted in January 1998, the veteran 
reported that he continued to smoke.  Mild COPD was 
diagnosed.

At a personal hearing conducted in August 1998, the veteran 
testified that he first noted difficulty breathing after he 
was exposed to well fires in the Persian Gulf.

The veteran's service medical records disclose that the 
veteran had acute and temporary respiratory complaints in 
service, but no chronic respiratory complaints or treatment 
were noted, and no chronic respiratory disorder was diagnosed 
in service.  The veteran testified that he did not seek post-
service examination for a respiratory problem or complaint 
prior to VA examination in 1995.  Thus, his testimony 
establishes that no chronic respiratory disease was medically 
treated or diagnosed within any applicable presumptive 
period.  

While the current medical evidence establishes that the 
veteran does have mild COPD, there is no medical evidence or 
opinion which links the current diagnosis to the veteran's 
active service, nor is there any medical evidence or opinion 
which suggests that such nexus is plausible.  In the absence 
of such medical evidence, the veteran has not established a 
well-grounded claim of service connection for COPD.  

The Board has considered the veteran's statements regarding 
his belief that his pulmonary symptoms began during service.  
However, without medical evidence linking the currently-
diagnosed respiratory disorder to service, the veteran's lay 
statements as to the etiology and onset of a respiratory 
disorder do not establish a well-grounded claim, as lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded under section 5107(a).  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The veteran was advised, by a statement of the case issued in 
June 1998, that there was no evidence of chronic pulmonary 
disease in service, or related to service, but the veteran 
has not indicated that there is any additional medical 
evidence available which might be relevant to establish a 
well-grounded claim for COPD, nor does the evidence of record 
suggest that such evidence exists.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  

The Board notes that the RO did not specifically inform the 
veteran that the claim for service connection for COPD was 
not well-grounded.  To the extent that the RO may have denied 
the claim on the merits, the Board notes that "when an RO 
does not specifically address the question whether a claim is 
well-grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis."  See Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).  

The veteran's claim for service connection for COPD is not 
well-grounded, and must be denied.

3.  Claim for Service Connection for Generalized Weakness

The veteran's service medical records are devoid of specific 
complaints of weakness.  On Persian Gulf Registry conducted 
in April 1995, the veteran reported onset of fatigue, 
decreased endurance, and decreased ambition within weeks of 
returning from the Persian Gulf.   

In November 1995, the veteran complained of feeling weak all 
the time.  He noted generalized weakness associated with 
having loose stools.  He reported he felt apathetic and 
"worn out."  He reported that he slept six to eight hours a 
night and felt refreshed when he woke up, but reported that 
he also needed a nap after exertion to get back to 
"normal."  He was attending school full-time, in power 
plant technology, and worked full-time.  The examiner 
concluded that no disease was found.  On VA examination 
conducted in January 1998, the examiner concluded that the 
veteran was overweight, but no diagnosis of weakness was 
noted. 

At a personal hearing conducted in August 1998, the veteran 
testified that he was listless, had a low energy level, and 
needed a nap when he got home from work.

The examiner who conducted VA examination in October 1998 
concluded that the veteran's complaints of weakness, aching, 
and post-exertional malaise lasting about one hour 
technically fit under the criteria of chronic fatigue 
syndrome, but the examiner referenced a rheumatology 
examination also conducted in October.  The examiner who 
conducted the rheumatology specialty examination concluded 
that the veteran's complaints of non-specific arthralgias and 
myalgias temporally related to his Persian Gulf experience 
did not meet the criteria for classical fibromyalgia, but 
that one possible diagnosis was inflammatory bowel disease, 
which would explain the veteran's musculoskeletal symptoms.  
That examiner also assigned a diagnosis of depression, 
although the examiner who conducted the mental health 
specialty examination did not assign a similar diagnosis.  

Thus, the medical evidence establishes that it is plausible 
that the veteran has weakness which may be presumed service-
connected, if found to be due to an etiology or illness which 
cannot be diagnosed.  Therefore, the veteran's claim for 
service connection for this disorder as due to an undiagnosed 
illness is plausible, and thus, well-grounded.  However, the 
medical evidence also establishes that, while the veteran's 
claim that he has weakness due to an undiagnosed illness is 
plausible, there are also other plausible causes of this 
weakness, including diagnosable disorders.  Thus, although 
the veteran's claim is well-grounded, entitlement to service 
connection is not warranted at this time, as the medical 
evidence of record is conflicting, and VA has a duty to 
further develop the claim to determine whether service 
connection is warranted.  38 U.S.C.A. § 5107(a).  

This claim is, therefore, remanded to the RO, as discussed in 
the remand portion of this decision, for completion of the 
duty to assist.  

4.  Claim for Service Connection for GI Disorder

In August 1991, the veteran had hyperactive bowl sounds and 
pain in both upper quadrants of the abdomen.  Laboratory 
examinations were ordered, and the veteran was treated with 
Imodium, but no specific diagnosis was assigned.  

On Persian Gulf Registry examination conducted in April 1995, 
the veteran complained of diarrhea, with an onset about three 
months after his arrival in the Persian Gulf.  He reported no 
previous medical evaluation for this complaint.  He had no 
weight loss.  He reported one to two stools per day, with no 
change in severity since onset.

In November 1995, the veteran reported that whenever he drank 
liquids or ate greasy foods he would have a soft stool, 
together with a feeling of weakness.  He reported that the 
actual "watery diarrhea" he had while in the Persian Gulf 
had gone away, and that he now had an average of three watery 
stools per day after drinking milk, water, or any liquid.  He 
noted no weight loss; his current weight of 256.5 pounds was 
his highest weight in a year.  The examiner concluded that no 
disease was found.

On VA examination conducted in October 1998, the examiner who 
conducted pulmonary specialty examination assigned a 
diagnosis of functional bowel disease.  The rheumatology 
specialist concluded that the veteran had diarrhea, possibly 
functional, with questionable inflammatory bowel disorder.  A 
variety of additional laboratory examinations were 
recommended to rule out diagnosable causes of the GI 
symptoms.  A VA sigmoidoscopy conducted in January 1998 
disclosed normal colonic mucosa.  However, the medical 
evidence of record does not reflect further opinion as to the 
diagnosis of the veteran's GI disorder, if any, or whether 
all diagnosable causes had been ruled out.  

Thus, the medical evidence establishes that it is plausible 
that the veteran has weakness which may be presumed to be 
service-connected, if found to be due to an etiology or 
illness which cannot be diagnosed.  Therefore, the veteran's 
claim for service connection for this disorder as due to an 
undiagnosed illness is plausible, and thus, well-grounded.  
However, the medical evidence also establishes that there are 
other plausible causes of this weakness, including 
diagnosable disorders.  Although the veteran's claim is well-
grounded, entitlement to service connection is not warranted 
at this time, as the medical evidence of record is 
conflicting, and VA has a duty to further develop the claim 
to determine whether service connection is warranted.  
38 U.S.C.A. § 5107(a).  

This claim is, therefore, remanded to the RO, as discussed in 
the remand portion of this decision, for completion of the 
duty to assist.  


ORDER

The claim of entitlement to service connection for memory 
loss as the result of an undiagnosed illness is well-
grounded, and the appeal is granted, to the extent of the 
determination as to well-groundedness only.

Entitlement to service connection for COPD is denied.

The claim of entitlement to service connection for 
generalized weakness as the result of an undiagnosed illness 
is well-grounded, and the appeal is granted, to the extent of 
the determination as to well-groundedness only. 

The claim of entitlement to service connection for a GI 
disorder, to include diarrhea, as the result of an 
undiagnosed illness, is well-grounded, and the appeal is 
granted, to the extent of the determination as to well-
groundedness only. 


REMAND

As discussed above, the veteran has met the minimal 
requirements to submit well-grounded claims for service 
connection for memory loss, generalized weakness, and a GI 
disorder, to include diarrhea.  Therefore, further factual 
development is required.  Conflicts in the medical evidence 
as to the etiology of each claimed disorder must be resolved.  
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990). 

Therefore, in order to fully assist the veteran in the 
development of his case, this case is REMANDED for the 
following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment by all 
VA and non-VA health care providers who 
have treated him since the October 1998 
examination.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  The veteran should be afforded VA 
examinations as necessary to ascertain 
whether his complaints of memory loss, 
generalized weakness, and GI disorder 
manifested by diarrhea, can be attributed 
to a known medical diagnosis, or are due 
to an undiagnosed illness.  The examiner 
is requested to perform any appropriate 
tests and studies.  All clinical findings 
should be reported in detail, including 
complaints and symptoms, if present.  The 
complete rationale for each opinion 
expressed must be provided.  The claims 
file must be made available to the 
examiner for review.

3.  After completion of the foregoing, 
the RO should readjudicate the veteran's 
claims for entitlement to service 
connection for memory loss, generalized 
weakness, and a GI disorder manifested by 
diarrhea, to include as due to an 
undiagnosed illness.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and be given the 
appropriate time period in which to 
respond before the case is returned to 
the Board.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with the current appeal.  No 
action is required of the veteran until he is notified.




		
	JOHN R. PAGANO 
	Acting Member, Board of Veterans' Appeals


 

